Citation Nr: 1218967	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-14 922	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an initial compensable evaluation for service-connected scar of the first finger on the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from October 1962 to August 1963.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Although there is a notation of bronchitis in service and post-service complaints of respiratory problems, there is no nexus opinion on file on whether the Veteran currently has a respiratory disorder that was incurred as a result of service or that was aggravated thereby.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

It was noted on examination of the service-connected left hand in May 2008 that there was no functional impairment.  However, the Veteran subsequently complained in his November 2008 notice of disagreement that he had loss of strength in the left hand due to the disability.  Consequently, because the Veteran is claiming an increase in severity since the most recent evaluation for compensation purposes, there is a need to determine the current severity of the Veteran's 
service-connected scar of the left first finger.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  An examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  38 C.F.R. §§ 3.159, 3.327(a) (2011).  

Therefore, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether any chronic respiratory disorder found is related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether the Veteran currently has a chronic respiratory disorder that is related to his military service.  The opinion must include a discussion of the finding of bronchitis in service and the post-service complaints of a respiratory disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected scar of the left first finger.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail, to include the size of the scar, and whether the scar is unstable, painful, tender, ulcerated, disfigured, hypopigmented, hyperpigmented, or of an abnormal texture.  The examiner must state whether the service-connected scar of the left first finger results in limitation of motion of the finger, and if so, to what degree.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the RO must review the evidence of record and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

6.  Following completion of all indicated development, the RO must readjudicate the claims on appeal with consideration of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After they have had an appropriate opportunity to respond, the appeal must be returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

